124 F.3d 207
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lisa R. CHILDERS, Appellant,v.WAL-MART, INC., Appellee.
No. 97-1615EA.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 5, 1997.Filed Sept. 11, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Lisa R. Childers appeals the district court's grant of summary judgment to Childers's employer in Childers's employment discrimination lawsuit.  Having carefully considered the record, and assuming Childers established the elements of a prima facie case, we agree with the district court that there is no substantial evidence in the record tending to show that Wal-Mart's articulated reasons for Childers's demotion were a pretext for sex discrimination.  We thus conclude the district court correctly granted summary judgment, and we affirm without further discussion.  See 8th Cir.  R. 47B.